The court of appeals found that its judgment in this case was in conflict with the judgment of the Third District Court of Appeals in Naugle v. Campbell Soup Co. (June 20, 1986), Henry App. No. 7-84-24, unreported, on the question of whether an expert’s affidavit which does not specifically list facts supporting his conclusion of neg*61ligence is sufficient to overcome a motion for summary judgment. Therefore, the court of appeals certified the case to this court pursuant to Section 3(B), Article IV, Constitution.
We find that the judgments of the courts of appeals do not conflict on the certified question. Accordingly, the appeal is dismissed. State v. Palider (1987), 33 Ohio St. 3d 68, 514 N.E. 2d 873; Cook v. Mayfield (1988), 37 Ohio St. 3d 44, 523 N.E. 2d 502.
Moyer, C.J., Cacioppo, Locher, Holmes, Douglas, Wright and H. Brown, JJ., concur.
Mary Cacioppo, J., of the Ninth Appellate District, sitting for Sweeney, J.